                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

GARY CLYDE SLUSS,                              )
     Plaintiff,                                )        Civil Action No. 7:19-cv-00390
                                               )
v.                                             )
                                               )        By: Elizabeth K. Dillon
SOUTHWEST VIRGINIA                             )            United States District Judge
REGIONAL JAIL-HAYSI,                           )
     Defendant.                                )

                                   MEMORANDUM OPINION

         Plaintiff Gary Clyde Sluss, a Virginia inmate proceeding pro se, filed a civil complaint

pursuant to 42 U.S.C. § 1983, naming the Southwest Virginia Regional Jail-Haysi (the Jail) as

the sole defendant. The court conditionally filed the complaint.

         By order entered June 21, 2019, the court advised Sluss that the Jail was not a proper

defendant under § 1983 and gave him the opportunity to file an amended complaint within

fourteen days. (Dkt. No. 6.) That order warned him that his complaint would be dismissed if he

failed to file an amended complaint within fourteen days from the date of the order. (Id.)

         The order was sent both to his address at the Jail and to the address where he had

previously advised he would be living once released from the Jail. (Id.) The copy sent to him at

the Jail was returned as undeliverable. (Dkt. No. 7.) Sluss filed nothing in response to that

order.

         On July 23, 2019, the court again directed that the earlier order be sent to Sluss at the

address noted in his complaint as his address upon his release. (Dkt. No. 8.) It gave him

fourteen days from the entry of the second order to comply. (Id.) That fourteen-day period has

expired, and Sluss has not filed an amended complaint nor has he sent any other documents to

the Clerk.
       Because Sluss has failed to comply with the court’s order within the time allotted, the

court will dismiss his complaint without prejudice.

       An appropriate order will be entered.

       Entered: August 13, 2019.




                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge




                                                  2
